Citation Nr: 1138247	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  95-20 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1964 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 1995 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an evaluation in excess of 10 percent for a lumbar spine disorder.  The Veteran timely appealed that issue.

The Board initially denied an increased evaluation for the Veteran's lumbar spine in a December 1999 Board decision.  The Veteran timely appealed that Board denial to the United States Court of Appeals for Veterans Claims (Court).  In July 2000, the Secretary of the Department of Veterans Affairs (Secretary) and the Veteran jointly agreed to remand the case back to the Board for further development.  In July 2000, the Court ordered the December 1999 Board denial be vacated and the case returned to the Board in compliance with the Joint Motion for Remand.

The Board remanded the case in April 2001, August 2007, and again in January 2009, in compliance with the July 2000 Joint Motion for Remand and for other development of the Veteran's claim.  The case was again returned to the Board in May 2010 for appellate review.  At that time, the Board granted an increased evaluation for the Veteran's lumbar spine disability to 20 percent.  The Board notes that the Veteran did not appeal that May 2010 Board decision on the lumbar spine issue to the Court and it is therefore final.  Accordingly, the Board will no longer address the lumbar spine issue in this decision.

Additionally, in that May 2010 decision, the Board took jurisdiction of a claim for TDIU in accordance with the Court's recent decision in Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded that TDIU claim for further development at that time in order for VCAA notice and any other development of a TDIU claim to be undertaken before adjudicating that claim.

Such development having been completed, the claim for TDIU has been returned to the Board for further appellate review at this time.  The Board finds that its previous remand order has been fully complied with.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).


FINDINGS OF FACT

In September 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2011).  

In a letter dated August 27, 2011, the Board indicated to the Veteran that his TDIU claim had been received from the Appeals Management Center and was being redocketed.  In correspondence received at the Board in September 2011, the Veteran, referencing the August 2011 letter, indicated that he wished to withdraw his appeal at that time.

Hence, there remain no allegations of errors of law or fact for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


